Name: 80/44/EEC: Commission Decision of 30 November 1979 on the granting by the Guidance Section of the EAGGF to the United Kingdom of a payment on account in respect of expenditure incurred during 1978 on annuities relating to measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-18

 Avis juridique important|31980D004480/44/EEC: Commission Decision of 30 November 1979 on the granting by the Guidance Section of the EAGGF to the United Kingdom of a payment on account in respect of expenditure incurred during 1978 on annuities relating to measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (Only the English text is authentic) Official Journal L 013 , 18/01/1980 P. 0050****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 326 , 27 . 11 . 1973 , P . 17 . ( 3 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . COMMISSION DECISION OF 30 NOVEMBER 1979 ON THE GRANTING BY THE GUIDANCE SECTION OF THE EAGGF TO THE UNITED KINGDOM OF A PAYMENT ON ACCOUNT IN RESPECT OF EXPENDITURE INCURRED DURING 1978 ON ANNUITIES RELATING TO MEASURES TO ENCOURAGE THE CESSATION OF FARMING AND THE REALLOCATION OF UTILIZED AGRICULTURAL AREA FOR THE PURPOSE OF STRUCTURAL IMPROVEMENT ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/44/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/160/EEC OF 17 APRIL 1972 CONCERNING MEASURES TO ENCOURAGE THE CESSATION OF FARMING AND THE REALLOCATION OF UTILIZED AGRICULTURAL AREA FOR THE PURPOSE OF STRUCTURAL IMPROVEMENT ( 1 ), AS LAST AMENDED BY DIRECTIVE 73/358/EEC ( 2 ), AND IN PARTICULAR ARTICLE 12 ( 3 ) THEREOF , WHEREAS THE MEASURES TAKEN BY THE UNITED KINGDOM TO IMPLEMENT DIRECTIVE 72/160/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 9 OF THE SAID DIRECTIVE ; WHEREAS COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC ( 3 ), LAYS DOWN IN ARTICLE 4 ( 1 ) THAT THE COMMISSION , ACTING ON THE BASIS OF PARTICULARS CONTAINED IN THE APPLICATIONS FOR REIMBURSEMENT , SHALL MAKE A PAYMENT ON ACCOUNT OF 75 % OF THE AMOUNT REQUESTED ; WHEREAS THE APPLICATION FOR REIMBURSEMENT LODGED BY THE UNITED KINGDOM IN RESPECT OF ANNUITIES GRANTED DURING 1978 RELATING TO MEASURES TO ENCOURAGE THE CESSATION OF FARMING AND THE REALLOCATION OF UTILIZED AGRICULTURAL AREA FOR THE PURPOSE OF STRUCTURAL IMPROVEMENT IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM ; WHEREAS THE TOTAL AMOUNT OF EXPENDITURE FOR THE YEAR 1978 COMES TO POUND ST . 36 059.62 ; WHEREAS THE TOTAL AMOUNT OF REIMBURSEMENT REQUESTED COMES TO POUND ST . 8 804.03 ; WHEREAS THE MAKING OF A PAYMENT ON ACCOUNT FOR THE PERIOD IN QUESTION SHALL NOT PREJUDICE THE FINAL DECISION ON THE CONTRIBUTION FROM THE FUND FOR THE SAID PERIOD ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE MAKE A PAYMENT ON ACCOUNT OF 75 % OF THE SUM OF POUND ST . 8 804.03 I.E . POUND ST . 6 603.02 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PAYMENT ON ACCOUNT BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE UNITED KINGDOM DURING 1978 IN RESPECT OF ANNUITIES TO ENCOURAGE THE CESSATION OF FARMING AND THE REALLOCATION OF UTILIZED AGRICULTURAL AREA FOR THE PURPOSE OF STRUCTURAL IMPROVEMENT SHALL BE POUND ST . 6 603.02 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 30 NOVEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT